Ross Miller Secretary of State 204 North Carson Street Carson City, Nevada 89701-4520 (775) 884-5705 Document Number 20100223989-38 Filing Date and Time 04/08/2010 10:42AM Entity Number E0161032010-3 1)Name of Corporation VDO-PH International 2)Registered Agent for Service Noncommercial Registered Agent Marlan Matson 10 Las Vegas, NV 89183 3)Authorized Stock Number of Shares: 100,000,000 Par value per share: 0.001 4)Board of Directors Marlan Matson 10 Las Vegas, NV 89183 5)Purpose Operate a telephony appliance sales organization 6)Incorporateor Marlan Matson 10 Las Vegas, NV 89183 /s/ Marlan Matson 7)Certified Acceptance of Appointment /s/ Marlan Matson
